Title: To Thomas Jefferson from William Short, 4 March 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam March. 4. 1791.

I inclose you at present a letter for the Secretary of the Treasury which contains a copy of the bonds to be given here on behalf of the United States for the loan they have lately made. I am promised the private copies for the day after to-morrow which I am only waiting to sign, and shall then immediately leave this place for Paris. It will be probably in five days from hence.

On my return there I shall endeavour to obtain those alterations in the decrees respecting oils and tobacco which those who act for me there have been constantly aiming at. I cannot however too often repeat to you that it is impossible to form a conjecture either of what the assembly will do or undo on any subject. Their mode of deliberation and decision renders their being surprized into measures against their intention, unavoidable. Their decree with respect to tobacco may serve as an example. The difference in the duty paid between French and American vessels, suggested probably by some owner of ships, was proposed and passed without its being even suspected that such a proposition would be made. They had no idea certainly that it was a navigation act in a degree of vigor to which it was impossible that any country would submit without attempting to counteract it. You will have seen the debates on that question, which together with the present conveyance prevent my saying more on it. My two last letters sent in the same way gave you simply the decree on tobacco without comments. They will suggest themselves to you of course.
I don’t doubt that you are fully sensible that the decrees of the assembly are so essentially the work of accident, of the force of parties and the force of circumstances, that no person in any situation whatever can control them; and of course that no person in my situation could have prevented those which have been passed with respect to the articles of American commerce. Still I feel that it is an unfortunate circumstance for me personally that they should have been passed during my residence. Time and experience will certainly correct them and that probably during the residence of some other person. In the minds of all the people in America, a very few excepted who like yourself search for and know the true causes of things, I shall have all the censure and he all the merit of these decrees and of their alterations, without its being more just in the one case than the other.
The affair of the droit d’aubaine remains as when I last mentioned it to you. The daily hope of its being brought on and decided in the assembly of themselves has prevented hitherto any thing being said about it except in the manner of which you have been already informed.
The King’s aunts persevered in their determination to leave the Kingdom. An unsuccessful attempt was made to stop them at Moret. Beyond Dijon the same attempt was made with effect at Arnay le Duc. The municipality was for allowing them to pass, but the conseil de la commune were of a different opinion and prevailed. An express was sent to receive the orders of the national  assembly, who determined that there was no law to prevent their going where they pleased, and referred the affair to the executive. This as was foreseen created much tumult, the people and poissardes immediately surrounded the Thuilleries in order to force the King to recall his aunts. The guard were obliged to be under arms to prevent their entering the chateau. This was the situation of things when the last letters left Paris. It is not until this evening, after the departure of the English post, that more recent accounts will be received.
There has been a mob also at Brussels, if not excited at least connived at by the present government. Count de Mercy and the States of Brabant have been for some time negotiating and disputing about the intended re-establishment of the council of Brabant. He has siezed the circumstance of these disorders as admitting no longer the suspension of justice, to re-integrate the council, which has been long his wish. At the same time he condemns the excesses of the people, endeavours to exculpate himself from the imputation of connivance, and assures the States he has taken measures for their future safety. In a situation like his however at present, with so much popular confidence and so many troops at his orders, permission and causation seem to be so nearly the same thing, that he will necessarily be considered as not averse to the excesses he condemns.—The same people who idolized the States a few months past, and who assassinated with all the horrors of rage and fanaticism a respectable citizen for having spoken irreverentially of a procession of monks, now forced the doors of the States and dispersed them after ill treating the members most active in the late revolution. They forced also one of the convents and threatened several others. It cannot fail to give the people an high idea of their force when they see themselves thus employed by the most powerful sovereigns. Accept the assurances of sincere attachment with which I am, dear Sir, your most obedient humble servant

W: Short

